DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-25 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-7 and 9 of Patent No.: US 10797911.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious subsets and/or variant of one another  

Regarding claim 1 of the instant application, 10797911 discloses A first network device, comprising: a processor; and a memory having computer readable instructions stored thereon that, when executed by the processor, cause the first network device to: obtain a Flow Specification (FlowSpec) rule with redirect indication information, wherein the redirect indication information comprises: identification information uniquely identifying a first virtual private network (VPN) instance configured on a second network device; and instructions for the second network device to redirect claim 1).

Regarding claim 2 of the instant application, 10797911 discloses The first network device of claim 1, wherein the identification information comprises a route distinguisher (RD) of the first VPN instance (claim 2).

Regarding claim 3 of the instant application, 10797911 discloses The first network device of claim 1, wherein the identification information comprises a name of the first VPN instance (claim 3).

Regarding claim 4 of the instant application, 10797911 discloses The first network device of claim 1, wherein the identification information is included in an extended community attribute of a Border Gateway Protocol (BGP) message (claim 4).

Regarding claim 5 of the instant application, 10797911 discloses The first network device of claim 1, wherein the first network device is a traffic analyzer (claim 1).

Regarding claim 6 of the instant application, 10797911 discloses The first network device of claim 1, wherein the first network device is a forwarding device (claim 1).

Regarding claim 7 of the instant application, 10797911 discloses The first network device of claim 1, wherein the first network device is further caused to: obtain the FlowSpec rule with the redirect indication information from a traffic analyzer (claim 1).

Regarding claim 8 of the instant application, 10797911 An apparatus, comprising: a processor; and a memory having computer readable instructions stored thereon that, when executed by the processor, cause the apparatus to: receive a Flow Specification (FlowSpec) rule with redirect indication information advertised by a network device, wherein the redirect indication information comprises identification information uniquely identifying a first virtual private network (VPN) instance configured on the apparatus; and redirect a data stream matching the FlowSpec rule to the first VPN instance (claim 5).

Regarding claim 9 of the instant application, 10797911 discloses The apparatus of claim 8, wherein the identification information comprises a route distinguisher (RD) of the first VPN instance (claim 6).

Regarding claim 10 of the instant application, 10797911 discloses The apparatus of claim 8, wherein the identification information comprises a name of the first VPN instance (claim 7).

Regarding claim 11 of the instant application, 10797911 discloses The apparatus of claim 8, wherein the apparatus is further caused to: advertise the FlowSpec rule with the redirect indication information to a second network device (claim 1).

Regarding claim 12 of the instant application, 10797911 discloses The apparatus of claim 8, wherein the identification information is included in an extended community attribute of a Border Gateway Protocol (BGP) message (claim 9).

Regarding claim 13 of the instant application, 10797911 discloses The apparatus of claim 8, wherein the network device is a traffic analyzer (claim 1).

Regarding claim 14 of the instant application, 10797911 discloses The apparatus of claim 8, wherein the network device is a forwarding device (claim 1).

Regarding claim 15 of the instant application, 10797911 discloses The apparatus of claim 8, wherein the apparatus is an edge network device (claim 5).

Regarding claim 16 of the instant application, 10797911 discloses A communication method, comprising: obtaining, by a first network device comprising a processor, a Flow Specification (FlowSpec) rule with redirect indication information; wherein the redirect indication information comprises: identification information uniquely identifying a first virtual private network (VPN) instance configured on a second network device; and instructions for the second network device to redirect data stream matching the FlowSpec rule to the first VPN instance; and advertising the FlowSpec rule with the redirect indication information to the second network device (claim 1).

Regarding claim 17 of the instant application, 10797911 discloses The method of claim 16, wherein the identification information comprises a route distinguisher (RD) of the first VPN instance or a name of the first VPN instance (claim 2).

Regarding claim 18 of the instant application, 10797911 discloses The method of claim 16, wherein the identification information is included in an extended community attribute of a Border Gateway Protocol (BGP) message (claim 4).

Regarding claim 19 of the instant application, 10797911 discloses The method of claim 16, wherein the first network device is a traffic analyzer or a forwarding device (claim 1).

Regarding claim 20 of the instant application, 10797911 discloses A communication method, comprising: receiving, by an apparatus comprising a processor, a Flow Specification (FlowSpec) rule with redirect indication information advertised by a network device, wherein the redirect indication information comprises identification information uniquely identifying a first virtual private network (VPN) instance configured on the apparatus; and redirecting a data stream matching the FlowSpec rule to the first VPN instance (claim 5).

Regarding claim 21 of the instant application, 10797911 discloses wherein the identification information comprises a route distinguisher (RD) of the first VPN instance or a name of the first VPN instance (claim 2).

Regarding claim 22 of the instant application, 10797911 discloses The method of claim 20, further comprising: advertising the FlowSpec rule with the redirect indication information to a second network device (claim 1).

Regarding claim 23 of the instant application, 10797911 discloses The method of claim 20, wherein the identification information is included in an extended community attribute of a Border Gateway Protocol (BGP) message (claim 4).

Regarding claim 24 of the instant application, 10797911 discloses The method of claim 20, wherein the network device is a traffic analyzer or a forwarding device (claim 1).

Regarding claim 25 of the instant application, 10797911 discloses The method of claim 20, wherein the apparatus is an edge network device (claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-11, 14-17, 19-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hopen et al. (Pub. No.: US 20060143703 A1), hereinafter Hopen, in view of Bhandarkar (Patent No.: US 9577943), hereinafter Bhandarkar.

With respect to claim 1, Hopen teaches A first network device, comprising: 
a processor ([0034], a processing unit); and 
a memory having computer readable instructions stored thereon that, when executed by the processor ([0034-0035], a system memory 205…A number of program modules may be stored on the ROM 209…), cause the first network device to: 
obtain a rule with redirect indication information ([0040, 0064], Once the redirection rules have been created, they are then passed from the redirection rules server 315 to the client as a list), wherein the redirect indication information comprises: 
identification information uniquely identifying a first virtual private network (VPN) instance configured on a second network device ([0064, 0075-0076], the redirection rules may be presented as a non-sorted list of strings having any desired format…the VPN server); and 
instructions for the second network device to redirect data stream matching the rule to the first VPN instance ([0064, 0075-0076], Specifically, in step 1107, the JavaScript program determines whether the resource identifier is a specific IP address, or a name, such as a host name or domain name. If the resource identifier includes an IP address, then, in step 1109, the JavaScript program compares the IP address with the IP address rule list, to determine if the IP address matches a resource identified in the IP address rules list…); and 
advertise the rule with the redirect indication information to the second network device ([0040, 0064], Once the redirection rules have been created, they are then passed from the redirection rules server 315 to the client as a list).

Although Hopen teaches receive a rule with redirect indication information advertised by a network device as set forth above.  Hopen does not explicitly teach a Flow Specification (FlowSpec) rule.  

However, Bhandarkar teaches a Flow Specification (FlowSpec) rule (column 2, lines 34-61, Flow specification rules may be encoded as a BGP network layer reachability information (NLRI) message. Some traffic filtering flow specification rules (i.e., network traffic services) have been allocated, such as a "flow spec traffic-rate," a "flow spec traffic-action," a "flow spec redirect," a "flow spec traffic-remarking," or the like).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Bhandarkar, a Flow Specification (FlowSpec) rule, into the teachings of Hopen, in order to improve network performance (Bhandarkar, column 2, lines 34-61).

With respect to claim 2, Hopen teaches wherein the identification information comprises a route distinguisher (RD) of the first VPN instance ([0064, 0075-0076], Hostname Rules…HOSTNAME… IP Address …192.168.1.1…).

With respect to claim 3, Hopen teaches wherein the identification information comprises a name of the first VPN instance ([0064, 0075-0076], Hostname Rules…HOSTNAME… IP Address …192.168.1.1…).

With respect to claim 6, Hopen teaches wherein the first network device is a forwarding device ([0040, 0064], Once the redirection rules have been created, they are then passed from the redirection rules server 315 to the client as a list).

With respect to claim 7, Hopen teaches wherein the identification information comprises a name of the first VPN instance ([0040, 0064], various implementations of the invention allow a network administrator or other authorized person to provide inclusion instructions 311 for the resource information in the policy server 309, in order to create a set of inclusion redirection rules… Once the redirection rules have been created, they are then passed from the redirection rules server 315 to the client as a list).

With respect to claim 8, Hopen teaches An apparatus, comprising: 
a processor ([0034], a processing unit); and 
a memory having computer readable instructions stored thereon that, when executed by the processor ([0034-0035], a system memory 205…A number of program modules may be stored on the ROM 209…), cause the apparatus to: 
receive a rule with redirect indication information advertised by a network device ([0040, 0064], Once the redirection rules have been created, they are then passed from the redirection rules server 315 to the client as a list), wherein the redirect indication information comprises identification information uniquely identifying a first virtual private network (VPN) instance configured on the apparatus ([0064, 0075-0076], the redirection rules may be presented as a non-sorted list of strings having any desired format…the VPN server); and 
redirect a data stream matching the rule to the first VPN instance ([0064, 0075-0076], Specifically, in step 1107, the JavaScript program determines whether the resource identifier is a specific IP address, or a name, such as a host name or domain name. If the resource identifier includes an IP address, then, in step 1109, the JavaScript program compares the IP address with the IP address rule list, to determine if the IP address matches a resource identified in the IP address rules list…).

Although Hopen teaches receive a rule with redirect indication information advertised by a network device as set forth above.  Hopen does not explicitly teach a Flow Specification (FlowSpec) rule.  

However, Bhandarkar teaches a Flow Specification (FlowSpec) rule (column 2, lines 34-61, Flow specification rules may be encoded as a BGP network layer reachability information (NLRI) message. Some traffic filtering flow specification rules (i.e., network traffic services) have been allocated, such as a "flow spec traffic-rate," a "flow spec traffic-action," a "flow spec redirect," a "flow spec traffic-remarking," or the like).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Bhandarkar, a Flow Specification (FlowSpec) rule, into the teachings of Hopen, in order to improve network performance (Bhandarkar, column 2, lines 34-61).

With respect to claim 9, this claim recites the first network device of claim 2, and it is rejected for at least the same reasons.

With respect to claim 10, this claim recites the first network device of claim 3, and it is rejected for at least the same reasons.

With respect to claim 11, Hopen teaches wherein the apparatus is further caused to: advertise the rule with the redirect indication information to a second network device ([0040, 0064], Once the redirection rules have been created, they are then passed from the redirection rules server 315 to the client as a list).

Hopen does not explicitly teach a Flow Specification (FlowSpec) rule.  

However, Bhandarkar teaches a Flow Specification (FlowSpec) rule (column 2, lines 34-61, Flow specification rules may be encoded as a BGP network layer reachability information (NLRI) message. Some traffic filtering flow specification rules (i.e., network traffic services) have been allocated, such as a "flow spec traffic-rate," a "flow spec traffic-action," a "flow spec redirect," a "flow spec traffic-remarking," or the like).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Bhandarkar, a Flow Specification (FlowSpec) rule, into the teachings of Hopen, in order to improve network performance (Bhandarkar, column 2, lines 34-61).

With respect to claim 14, this claim recites the first network device of claim 6, and it is rejected for at least the same reasons.

With respect to claim 15, Hopen teaches the apparatus as set forth above.  Hopen does not explicitly teach is an edge network device.

However, Bhandarkar teaches is an edge network device (column 2, lines 34-61, edge devices).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Bhandarkar, edge devices, into the teachings of Hopen, in order to improve network performance (Bhandarkar, column 2, lines 34-61).

With respect to claim 16, Hopen teaches A communication method, comprising: obtaining, by a first network device comprising a processor, a rule with redirect indication information ([0040, 0064], Once the redirection rules have been created, they are then passed from the redirection rules server 315 to the client as a list); wherein the redirect indication information comprises: identification information uniquely identifying a first virtual private network (VPN) instance configured on a second network device ([0064, 0075-0076], the redirection rules may be presented as a non-sorted list of strings having any desired format…the VPN server); and instructions for the second network device to redirect data stream matching the rule to the first VPN instance ([0064, 0075-0076], Specifically, in step 1107, the JavaScript program determines whether the resource identifier is a specific IP address, or a name, such as a host name or domain name. If the resource identifier includes an IP address, then, in step 1109, the JavaScript program compares the IP address with the IP address rule list, to determine if the IP address matches a resource identified in the IP address rules list…); and advertising the rule with the redirect indication information to the second network device ([0040, 0064], Once the redirection rules have been created, they are then passed from the redirection rules server 315 to the client as a list).

Although Hopen teaches receive a rule with redirect indication information advertised by a network device as set forth above.  Hopen does not explicitly teach a Flow Specification (FlowSpec) rule.  

However, Bhandarkar teaches a Flow Specification (FlowSpec) rule (column 2, lines 34-61, Flow specification rules may be encoded as a BGP network layer reachability information (NLRI) message. Some traffic filtering flow specification rules (i.e., network traffic services) have been allocated, such as a "flow spec traffic-rate," a "flow spec traffic-action," a "flow spec redirect," a "flow spec traffic-remarking," or the like).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Bhandarkar, a Flow Specification (FlowSpec) rule, into the teachings of Hopen, in order to improve network performance (Bhandarkar, column 2, lines 34-61).

With respect to claim 17, this claim recites the first network device of claim 2, and it is rejected for at least the same reasons.

With respect to claim 19, this claim recites the first network device of claim 6, and it is rejected for at least the same reasons.

With respect to claim 20, Hopen teaches A communication method, comprising: receiving, by an apparatus comprising a processor, a rule with redirect indication information advertised by a network device ([0040, 0064], Once the redirection rules have been created, they are then passed from the redirection rules server 315 to the client as a list), wherein the redirect indication information comprises identification information uniquely identifying a first virtual private network (VPN) instance configured on the apparatus ([0064, 0075-0076], the redirection rules may be presented as a non-sorted list of strings having any desired format…the VPN server); and redirecting a data stream matching the rule to the first VPN instance ([0064, 0075-0076], Specifically, in step 1107, the JavaScript program determines whether the resource identifier is a specific IP address, or a name, such as a host name or domain name. If the resource identifier includes an IP address, then, in step 1109, the JavaScript program compares the IP address with the IP address rule list, to determine if the IP address matches a resource identified in the IP address rules list…).

Although Hopen teaches receive a rule with redirect indication information advertised by a network device as set forth above.  Hopen does not explicitly teach a Flow Specification (FlowSpec) rule.  

However, Bhandarkar teaches a Flow Specification (FlowSpec) rule (column 2, lines 34-61, Flow specification rules may be encoded as a BGP network layer reachability information (NLRI) message. Some traffic filtering flow specification rules (i.e., network traffic services) have been allocated, such as a "flow spec traffic-rate," a "flow spec traffic-action," a "flow spec redirect," a "flow spec traffic-remarking," or the like).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Bhandarkar, a Flow Specification (FlowSpec) rule, into the teachings of Hopen, in order to improve network performance (Bhandarkar, column 2, lines 34-61).

With respect to claim 21, this claim recites the first network device of claim 2, and it is rejected for at least the same reasons.

With respect to claim 22, this claim recites the apparatus of claim 11, and it is rejected for at least the same reasons.

With respect to claim 24, this claim recites the first network device of claim 6, and it is rejected for at least the same reasons.

With respect to claim 25, this claim recites the apparatus of claim 15, and it is rejected for at least the same reasons.

Claims 4, 12, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hopen, in view of Bhandarkar, and further in view of Vasseur (Pub. No.: US 20060227723 A1), hereinafter Vasseur.

With respect to claim 4, Hopen teaches wherein the identification information as set forth above.  The combination of Hopen and Bhandarkar does not explicitly teach is included in an extended community attribute of a Border Gateway Protocol (BGP) message.

However, Vasseur teaches is included in an extended community attribute of a Border Gateway Protocol (BGP) message ([0016], the peer identities are distributed in novel "peer-router" extended community attributes transported in BGP messages).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Vasseur, is included in an extended community attribute of a Border Gateway Protocol (BGP) message, into the teachings of Hopen and Bhandarkar, in order for a network node to automatically identify one or more shared risk node groups (SRNG) in a computer network (Vasseur, [0001]).

With respect to claim 12, this claim recites the first network device of claim 4, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the first network device of claim 4, and it is rejected for at least the same reasons.

With respect to claim 23, this claim recites the first network device of claim 4, and it is rejected for at least the same reasons.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hopen, in view of Bhandarkar, and further in view of Litteaut (Pub. No.: US 20100002851 A1), hereinafter Litteaut.

With respect to claim 5, Hopen teaches the first network device as set forth above.  The combination of Hopen and Bhandarkar does not explicitly a traffic analyzer.

However, Litteaut teaches a traffic analyzer ([0022, 0036], the terms "server" or "traffic analyzer" refer to parts of a telecommunication network…. a telecommunication traffic analyzer configured on the one hand for monitoring telecommunication activity to determine if the identity of users in telecommunication within the telecommunication network matches with the identity of said second user).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Litteaut, a traffic analyzer, into the teachings of Hopen and Bhandarkar, in order to manage workflow management.  Workflow management is used by the companies in order to improve and accelerate file processing (Litteaut, [0001-0002]).

With respect to claim 13, this claim recites the first network device of claim 5, and it is rejected for at least the same reasons.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20160261486 A1; “Fang”, ([0029])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469